              Case 1:20-cv-01488-EPG Document 15 Filed 06/15/21 Page 1 of 3



 1
     JONATHAN O. PENA, ESQ.
 2   CA Bar ID No. 278044
     Peña & Bromberg, PLC
 3   2440 Tulare St., Suite 320
     Fresno, CA 93721
 4
     Telephone: 559-412-5390
 5   Fax: 866-282-6709
     info@jonathanpena.com
 6   Attorney for Plaintiff
 7
                                  UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9
10
     CURTIS CHRISTOPHER LEE JONES,                     )    Case No. 1:20-cv-01488-EPG
11                                                     )
                    Plaintiff,                         )    STIPULATION AND ORDER FOR
12                                                     )    EXTENSION OF TIME
            vs.                                        )
13                                                     )
     ANDREW SAUL,                                      )
14   Commissioner of Social Security,                  )
                                                       )
15                                                     )
                    Defendant.                         )
16                                                     )
                                                       )
17                                                     )
                                                       )
18                                                     )

19
20          IT IS HEREBY STIPULATED, by and between the parties through their respective
21   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
22   from June 14, 2021 to July 14, 2021, for Plaintiff to serve on defendant with PLAINTIFF’S
23   LETTER BRIEF. All other dates in the Court’s Scheduling Order shall be extended accordingly.
24          This is Plaintiff’s first request for an extension of time. Plaintiff respectfully states that
25   the requested extension is necessary due several merit briefs being due on the same week.
26   Counsel requires additional time to brief the issues thoroughly for the Court’s consideration.
27   Defendant does not oppose the requested extension. Counsel apologizes to the Defendant and
28   Court for any inconvenience this may cause.


                                                   1
              Case 1:20-cv-01488-EPG Document 15 Filed 06/15/21 Page 2 of 3



 1
                                   Respectfully submitted,
 2
 3   Dated: June 14, 2021 PENA & BROMBERG, ATTORNEYS AT LAW

 4
                                By: /s/ Jonathan Omar Pena
 5
                                   JONATHAN OMAR PENA
 6                                 Attorneys for Plaintiff

 7
 8
     Dated: June 14, 2021    PHILLIP A. TALBERT
 9                                 Acting United States Attorney
                                   DEBORAH LEE STACHEL
10                                 Regional Chief Counsel, Region IX
11                                 Social Security Administration

12
                                By: */s/ Chantal Jenkins
13                                 Chantal Jenkins
14                                 Special Assistant United States Attorney
                                   Attorneys for Defendant
15                                 (*As authorized by email on June 14, 2021)
16
17
18
19
20
21
22
23
24
25
26
27
28



                                          2
              Case 1:20-cv-01488-EPG Document 15 Filed 06/15/21 Page 3 of 3



 1                                             ORDER
 2          Pursuant to the stipulation of the parties (ECF No. 14), IT IS HEREBY ORDERED that
 3   Plaintiff shall serve Defendant with Plaintiff’s Letter Brief no later than July 14, 2021. All other
 4   deadlines in the Court’s scheduling order are extended accordingly.
 5
     IT IS SO ORDERED.
 6
 7
        Dated:     June 15, 2021                                /s/
 8                                                      UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   3
